IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-0220-13


EX PARTE RAHUL SUDHAKAR, Appellee





ON STATE'S PETITION FOR DISCRETIONARY REVIEW
FROM THE FOURTEENTH COURT OF APPEALS

FORT BEND  COUNTY



Per curiam.


O P I N I O N



	Pursuant to a plea agreement, the Appellee pled guilty in 2009 to possession of a
controlled substance.  In 2011, he filed an application for a writ of habeas corpus claiming
that his counsel provided ineffective assistance by failing to advise him of the deportation
consequences of his guilty plea.  The trial court granted relief and the Court of Appeals
affirmed.  Ex parte Sudhakar, No. 14-11-00701-CR (Tex. App. - Houston [14th Dist.] 2012). 
The State has filed a petition for discretionary review contending the Court of Appeals erred
in holding that Padilla v. Kentucky, 559 U.S. 356 (2010), applies retroactively to the collateral
review of a state conviction that was final when the Padilla opinion was issued.  The State
pointed out that the U.S. Supreme Court recently held that, under Teague v. Lane, 489 U.S.
288 (1989), Padilla does not have retroactive effect.  Chaidez v. United States, 133 S. Ct. 1103 
(2013).  We adopted that Court's reasoning as a matter of state law in Ex parte De Los Reyes,
No. PD-1457-11, __ S.W.3d __ (Tex. Crim. App. March 20, 2013).  
	The Court of Appeals in the instant case did not have the benefit of our opinion in Ex
parte De Los Reyes.  Therefore, we grant the State's petition for discretionary review, vacate
the judgment of the Court of Appeals, and remand this case to the Court of Appeals in light
of Ex parte De Los Reyes.

Delivered April 17, 2013  
Do Not Publish